UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4874



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY BOYD BURRIS, JR., a/k/a Rahiymu El Bey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:03-cr-00551-CMC)


Submitted:   May 25, 2007                     Decided:   July 2, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury convicted Johnny Boyd Burris, Jr., of possession

of a firearm and ammunition by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2000).    The district court sentenced Burris

to a forty-six-month term of imprisonment.      Burris’ counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising several issues but stating that, in his view, there

are no meritorious grounds for appeal.    Burris was informed of his

right to file a pro se supplemental brief, but he has not done so.

We affirm.

          Counsel first notes that Burris “only wanted to argue

that the court lacked jurisdiction because of his status as a

Moorish American National.”     (Appellant’s Br. at 20).   This claim

is patently frivolous.     Federal district courts retain original

jurisdiction over offenses against the laws of the United States.

18 U.S.C. § 3231 (2000).

          Next, counsel states that the district court found Burris

competent to stand trial and that the court concluded that his

belief system did not affect his ability to understand the nature

of the proceedings against him.     To the extent counsel questions

the district court’s competency ruling, we find no clear error in

the district court’s ruling.     See United States v. Robinson, 404

F.3d 850, 856 (4th Cir. 2005) (stating standard of review and

providing standard); cf. United States v. James, 328 F.3d 953,


                                 - 2 -
955-56 (7th Cir. 2003) (finding competency evaluation not warranted

for defendant who articulated beliefs of Moorish nation).                       Thus,

Burris is not entitled to relief on this claim.

           Finally,      counsel      raises    as   a     potential     issue    the

sufficiency of the evidence.           Our review of the trial transcript

leads us to conclude that the evidence was sufficient to convict.

See   United    States    v.    Smith,   451    F.3d     209,    216    (4th     Cir.)

(discussing standard of review for denial of motion filed under

Fed. R. Crim. P. 29), cert. denied, 127 S. Ct. 197 (2006); see also

United States v. Moye, 454 F.3d 390, 395 (4th Cir.) (discussing

elements of § 922(g)(1) offense), cert. denied, 127 S. Ct. 452

(2006).

           In accordance with Anders, we have reviewed the entire

record    for   any      meritorious     issues      and     have      found     none.

Accordingly, we affirm Burris’ conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court    for   leave      to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                       - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -